Exhibit 10.1

 

[g226991kgi001.jpg]

 

Personal and Confidential

 

 

Date:       August, 2012

 

To:          Diana Vance Bryan

 

SUBJECT: Mutual Termination Agreement and Release

 

This Mutual Termination Agreement and Release (“Agreement and Release”) between
Universal Hospital Services, Inc. (hereinafter “UHS”) and you relates to your
termination from employment with UHS, resulting from a restructuring and the
elimination of your job as part of a reduction in force.  Your termination from
employment will be effective on October 1, 2012 (“Termination Date”).  The
purpose of this Agreement and Release is to set forth the terms of your
separation from employment with UHS.

 

1.              Regular Separation Terms

 

In connection with your employment termination, you have the following rights
and options:

 

a.               Salary.  You will receive your current base pay through the
Termination Date, in accordance with UHS’ normal payroll practices.

 

b.              PTO.  You will receive a lump sum payment for your accrued and
unused PTO balance as of your Termination Date.  This amount will be paid on or
about October 19, 2012 and is subject to all applicable withholding deductions.

 

c.               Medical and Dental Coverage.  Effective the first day of the
month following your Termination Date, you may elect at your expense to continue
group health and dental benefits through the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”) for a period of up to 18 months, to the extent you
are eligible, subject to the Enhanced Separation Terms below. You will
separately receive the appropriate COBRA application form and rates from Optum
Health Financial Corporation within 30 days of your Termination Date. You may
contact Optum directly at 800-588-2020.

 

d.              Life Insurance.  Your company-paid life insurance remains in
effect after your Termination Date until the end of that month.  Effective the
first day of the month following your Termination Date, you may elect at your
expense to continue such life insurance by paying premiums yourself directly to
Optum.

 

IND - 052209

Confidential Mutual Termination Agreement and Release

 

 

1

--------------------------------------------------------------------------------


 

e.               Disability Insurance.  Your short-term and long-term disability
benefits end at midnight on your Termination Date.  No conversion to an
individual policy is provided for either coverage.

 

f.                 Long Term Savings Plan.  If you are a participant in the Long
Term Savings Plan, your active participation in that Plan will end on your
Termination Date.  Within 60 days from your Termination Date, you will receive a
termination packet from Fidelity, which provides detailed information with
regard to your account.  You may also contact Fidelity directly at
800-835-5097.  You have access to your account 24 hours a day at www.401k.com
for automated transactions or to request a distribution.  We encourage you to
seek competent tax advice to fully understand the tax consequences applicable to
your distribution options.

 

g.              Pension.  If you are eligible for pension benefits under the UHS
Employee’s Pension Plan, your pension benefit information will be sent to you
within 60 days from your Termination Date.

 

2.              Enhanced Separation Benefits

 

If you sign and return this Agreement and Release and you do not rescind or
breach this Agreement and Release, UHS will provide you with the following
additional payments and benefits, which exceed the nature and scope of those to
which you would otherwise be entitled and which you acknowledge and agree
constitute adequate consideration for your promises herein.  The process for
accepting and rescinding the terms of this Agreement and Release is set forth in
sections 4 and 5 below.

 

a.               Severance Pay.  Under the terms of the UHS Severance Plan, you
will receive $244,801.00 representing 52 weeks of severance pay at your current
base pay.  Such amount will be paid out of payroll on a bi-weekly basis and is
subject to applicable withholding deductions.  UHS will begin making such
payments as soon as practicable following the effectiveness of the release
described in section 3 below.

 

b.              Incentive Pay.  Under the terms of the UHS Executive Severance
Plan, you will receive a prorated portion of your incentive payment earned for
2012, based upon the number of days you were employed during 2012 and the extent
such incentive payment would be payable based upon UHS’ actual EBITDA
achievement to target for the year.  Such incentive payment will be payable in
2013 at the time annual incentive payments are paid to other UHS executives.

 

c.               Lump Sum Payment.  You will receive a one-time lump sum payment
of $250,000, subject to applicable withholding deductions.  UHS will make such
payment as soon as practicable following the effectiveness of the release
described in section 3 below.  This one-time lump sum payment is a separate
payment from the severance pay described in Section 2(a) above and is intended
to be exempt from Code Section 409A under the short-term deferral rule.

 

d.             Medical and Dental Premiums.  As noted above, you may elect at
your expense to continue group health and dental benefits under COBRA for up to
18 months to the extent that you are eligible.  UHS will pay you $ 13,317.12 in
a lump sum, which is equivalent to 12 months of COBRA continuation coverage and
is subject to applicable withholding deductions.  UHS will make such payment as
soon as practicable following the effectiveness of the release described in
section 3 below.

 

2

--------------------------------------------------------------------------------


 

This one-time lump sum payment is a separate payment from the severance pay
described in Section 2(a) above and is intended to be exempt from Code
Section 409A under the short-term deferral rule.

 

e.               Outplacement Assistance.  Career transition and planning
services will be provided through Right Management Consultants and paid for by
UHS at the twelve-month Professional Management Services level, provided you
execute this Agreement and Release without rescission.  Such services must be
completed within 12 months following your Termination Date.  Contact Right
Management Consultants at 952-857-2214 for more information on career transition
services.

 

f.                 Deductions.  Normal deductions which UHS is obligated by law
to deduct, or which UHS in good faith believes it is obligated by law to deduct,
will be deducted by UHS from any payments made or to be made by UHS under this
Agreement and Release.

 

3.              Release of Claims

 

In exchange for receiving payments and other consideration as described, you
agree on your own behalf and on behalf of anyone claiming rights through you, to
fully and finally release, waive and forever discharge UHS, its affiliates,
successors, past and present officers, directors, committees, employees,
insurers, agents, attorneys, associates and employee benefit plans (collectively
“Released Parties”) from all claims, demands or causes of action arising out of
facts or occurrences before and as of the date of this Agreement and Release,
whether known or unknown to you; however, you are not prohibited from pursuing
claims for any employee benefit vested and accrued in your favor as of your
Termination Date.  Additionally, you agree to waive all of your rights under the
Option Agreement between UHS Holdco, Inc. and Diana Vance-Bryan dated June 18,
2007, including without limitation your right to exercise vested options.

 

You agree that this Agreement and Release is intended to be broadly construed so
as to resolve any pending and potential disputes between you and the Released
Parties that you have up to the date of your acceptance of this Agreement and
Release, whether such disputes are known or unknown to you, including, but not
limited to, claims based on express or implied contract; any administrative
agency action or proceeding to the extent allowed by law; any action arising in
tort, including, but not limited to interference with contractual or business
relationships, breach of fiduciary duty, promissory or equitable estoppel,
invasion of privacy, libel, slander, defamation, intentional infliction of
emotional distress, or negligence; any or all claims for wrongful discharge,
breach of a covenant of good faith and fair dealing; and any and all claims
including but not limited to those based on the Age Discrimination in Employment
Act, the Older Workers Benefit Protection Act, Title VII of the Civil Rights
Act, the Civil Rights Act of 1991, the Employment Retirement Income Security
Act, the Family and Medical Leave Act, the Americans With Disabilities Act, the
State of Minnesota Human Rights Act, other applicable state human rights laws
and any other applicable federal, state, local or foreign law, regulation,
ordinance or order.  The above release of claims does not include any claims
that the law does not allow to be waived or any claims that may arise after the
date you sign this Agreement and Release, nor does it prohibit you from filing
any charge or complaint with, or participating in any investigation or
proceeding conducted by, the Equal Employment Opportunity Commission (“EEOC”). 
Notwithstanding the foregoing, you release and waive any right you may have to
obtain

 

3

--------------------------------------------------------------------------------


 

monetary relief or compensation awarded by the EEOC.  You further agree to not
voluntarily assist or participate in any lawsuits brought by other individuals
against UHS, unless such assistance is requested by UHS.

 

4.     Acceptance of this Agreement and Release

 

You acknowledge that, before signing this Agreement and Release, you were given
a period of at least 21 days from the date of receipt of this Agreement and
Release to consider it.  To accept the terms of this Agreement and Release, you
must sign and date it within the 21-day consideration period or by the end of
the workday on your Termination Date, whichever is later.  You may not sign this
Agreement and Release before your Termination Date.  After you have signed and
dated this Agreement and Release, you must send or return it to UHS by hand or
by mail within the 21-day period that you have to consider it.  Any changes to
this Agreement and Release whether material or not will not restart the running
of the 21-day period.

 

To accept this Agreement and Release, sign and return it to Walter Chesley,
Senior Vice President, Human Resources, Universal Hospital Services, Inc., 6625
West 78th Street, Suite 300, Minneapolis, MN 55439

 

If you choose to return this Agreement and Release by mail, it must be properly
addressed and postmarked within the 21-day consideration period and sent by
certified mail, return receipt requested, first-class postage prepaid.

 

If you sign this Agreement and Release before the end of the 21-day
consideration period, it will be your voluntary decision to do so because you
have decided that you do not need any additional time to decide whether to sign
it.   You waive any right you might have to additional time beyond the 21-day
consideration period within which to consider this Agreement and Release.

 

You have been advised by UHS to consult with an attorney before signing this
Agreement and Release and this sentence constitutes such advice in writing.

 

5.              Rescission of this Agreement and Release

 

At any time for a period of 15 days after you have signed this Agreement and
Release (not counting the day you signed it), you may rescind it.  This
Agreement and Release will not become effective or enforceable until the 15-day
rescission period has expired without you rescinding it.  To rescind your
acceptance, you must send by mail or hand-deliver a written, signed statement of
rescission of your acceptance to UHS within the 15-day rescission period. Any
statement of recession of acceptance must be directed to Walter Chesley, Senior
Vice President, Human Resources, Universal Hospital Services, Inc., 6625 West
78th Street, Suite 300, Minneapolis, MN 55439.  If you choose to return it by
mail, it must be properly addressed and postmarked within 15 days after you
signed the Agreement and Release and sent by certified mail, return receipt
requested, first-class postage prepaid.

 

4

--------------------------------------------------------------------------------


 

6.     Outstanding Obligations

 

You agree that before your Termination Date, you will satisfy all outstanding
personal obligations associated with your employment with UHS, including, but
not limited to, outstanding expense reports and travel advances, and the balance
on any company credit card you hold.

 

Before the end of your Termination Date, unless otherwise agreed to, you must
return to UHS all company property, including without limitation, any cellular
telephone, pagers, PDA, laptops, all computer equipment, diskettes, books and
marketing material, reference material, notes, documents, customer and vendor
information, keys, security cards, files and any proprietary and/or confidential
information, including but not limited to confidential information relating to
customer lists, employees, pricing for products and services and strategic
planning information.  You must also purge all information and data relating to
UHS from any home or personal computer or other electronic device, without
retaining any copies of such information or data and you agree upon request to
sign and return the attached Acknowledgment of Returned Property after your
Termination Date.

 

7.              Confidentiality

 

You agree that this Agreement and Release will remain confidential and will not
be disclosed except to your spouse, financial advisor, legal counsel or to a
prospective employer, who should be advised only on a need to know basis, or as
may be required by law or in any legal proceeding to enforce your rights
hereunder.

 

8.              Cooperation

 

You agree to be available to UHS, and any attorneys or agents acting on UHS’
behalf, and to cooperate in good faith with UHS, concerning any litigation or
administrative claims or investigations that involve UHS and arise out of any
incidents that occurred during your employment of which you have knowledge.

 

You agree not to incur, as an employee, any additional business expenses
relating to UHS after your last day of being actively at work.  UHS agrees to
reimburse you for those out of pocket business expenses relating to UHS, which
you incurred on or before your last day of being actively at work, for which you
have not been reimbursed to date, in accordance with UHS’ standard expense
reimbursement policies and procedures.

 

You agree not to make, confirm or cause or attempt to cause any other person to
make or confirm, any written or oral information about UHS, which is disparaging
about UHS or which in any way reflects negatively upon UHS.  Similarly, UHS will
not make, confirm or cause or attempt to cause any other person to make or
confirm, any written or oral information about you, which is disparaging about
you or which in any way reflects negatively upon you.

 

You agree that, for a period of one year after the severance payments end, you
will not directly or indirectly influence or advise any person who is or shall
be employed by or in the service of UHS to leave or decline such employment or
service to compete with UHS or to enter into employment or service of any
competitor of UHS.

 

5

--------------------------------------------------------------------------------


 

9.              Entire Agreement, Governing Law and Construction

 

This Agreement and Release contain the entire agreement between you and UHS
concerning your separation from employment, severance and release of all claims;
however, you and UHS agree that your obligations under the UHS Confidentiality
and Non Competitions Agreements you have signed will remain in full force and
effect.  You may not assign this Agreement and Release, in whole or in part,
without the prior written consent of UHS.  This Agreement and Release may not be
changed, except in a writing that details the change and is signed by both you
and UHS.

 

This Agreement and Release will be governed and enforced solely under the laws
of the State of Minnesota, without giving effect to the conflicts of law
principles thereof.  If any portion of this Agreement and Release is deemed to
be invalid or unenforceable, that portion will be deemed omitted and the
remainder of this Agreement and Release will remaining effect.

 

10.       Remedies for Breach

 

If you breach or challenge the enforceability of this Agreement and Release and
do not prevail, you agree to reimburse UHS for any monetary consideration
received by you pursuant to this Agreement and Release and you agree to pay the
reasonable attorneys’ fees and costs that UHS incurs in enforcing this Agreement
and Release; provided, however, that this provision has no applicability to
claims that cannot be waived under the Age Discrimination in Employment Act,
including the right to challenge whether this Agreement and Release constitutes
a knowing and voluntary waiver of claims within the meaning of the Act. 
Similarly, if UHS breaches or challenges the enforceability of this Agreement
and Release and does not prevail, it agrees to pay the reasonable attorneys’
fees and costs that you incur in enforcing this Agreement and Release.

 

11.       Acknowledgement

 

By my signature below, I acknowledge and certify that:

 

a.               I have read and understand all of the terms of this Agreement
and Release and do not rely on any representation or statement, written or oral,
not set forth in this Agreement and Release; specifically I understand that this
Agreement and Release includes a waiver and release of legal rights I may have;

 

b.              I have had a reasonable period of time to consider this
Agreement and Release;

 

c.               I am signing this Agreement and Release knowingly and
voluntarily and without pressure, and after having given the matter full and
careful consideration;

 

d.              I have been advised to consult with an attorney of my choosing
before signing this Agreement and Release and I have had the opportunity to do
so;

 

e.               I have the right to consider the terms of this Agreement and
Release for at least 21 days and if I take fewer than 21 days to review this
Agreement and Release, I hereby waive any and all rights to the balance of the
21 day review period;

 

6

--------------------------------------------------------------------------------


 

f.                 I have the right to revoke this Agreement and Release within
15 days after signing it, by providing written notice of revocation directed to
Walter Chesley, Senior Vice President, Human Resources, Universal Hospital
Services, Inc., 6625 West 78th Street, Suite 300, Minneapolis, MN 55439.  If I
revoke this Agreement and Release during this 15-day period, it becomes null and
void in its entirety; and

 

g.              This Agreement and Release is not effective if it is signed
before my Termination Date.

 

If you accept this Agreement and Release, please sign both copies, then return
both signed original copies to Walter Chesley, Senior Vice President, Human
Resources, Universal Hospital Services, Inc., 6625 West 78th Street, Suite 300,
Minneapolis, MN 55439 for countersignature.  We will send you a fully executed
original for your records.

 

 

UNIVERSAL HOSPITAL SERVICES, INC.

 

AGREED TO AND ACCEPTED BY:

 

 

 

 

 

 

 

 

 

Date:

 

 

Date:

 

 

7

--------------------------------------------------------------------------------


 

Acknowledgment of Returned Property

 

I hereby certify that I have returned to UHS all property belonging to UHS,
including without limitation, any cellular telephone, pagers, PDA, laptops, all
computer and phone equipment, diskettes, books and marketing materials,
reference materials, notes, documents, customer and vendor information, keys,
security cards, files and any proprietary and/or confidential information,
including but not limited to confidential information relating to customer
lists, relations, employees, pricing for products and services and strategic
planning information.  I also certify that I have purged all information and
data relating to UHS from any home or personal computer or other electronic
device, without retaining any copies of such information or data.

 

 

 

 

Signature

 

 

 

 

 

 

 

 

Date

 

 

 

8

--------------------------------------------------------------------------------